Martin, P. J.
(dissenting). I dissent and vote to affirm the judgment and order. The defendants deliberately conspired to ruin a business for the purpose of setting up a rival business directly across the street. The evidence does establish that Adisky and Goodside aided, abetted and participated in the conspiracy.
O’Malley, J., concurs.
Judgment reversed as against defendants Adisky and Goodside, with costs, and the complaint dismissed as against them, with costs; the action severed and a new trial granted as to the remaining defendants-appellants-respondents, with costs to them to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $8,263.51, in which event the judgment as so modified is affirmed, without costs. Judgment, so far as appealed from by the plaintiff, and the order brought up for review, affirmed. Settle order on notice.'